 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA
 7

 8                                                    Case No. 1:12-cv-01334-LJO-SKO (PC)
      RENO RIOS,
 9
                          Plaintiff,
                                                      ORDER ON PLAINTIFF’S INQUIRY
10                                                    REGARDING A NOTICE OF APPEAL
               v.
11                                                    (Doc. 135)
      GIPSON, et al.,
12
                          Defendants.
13

14

15            Plaintiff, Reno Rios, is a state prisoner who proceeded pro se and in forma pauperis in
16   this civil rights action pursuant to 42 U.S.C. § 1983. On February 28, 2019, Defendants’ motion
17   for summary judgment was granted and this action was closed. (Docs. 133, 134.) On April 25,
18   2019, Plaintiff filed a document inquiring whether this Court had received his notice of appeal
19   and requesting a copy of the docket in this action. (Doc. 135.) Accordingly, IT IS HEREBY

20   ORDERED that the Clerk of the Court is directed to send Plaintiff a copy of the docket in this

21   action which shows no notice of appeal has been received.

22

23   IT IS SO ORDERED.

24
     Dated:     May 1, 2019                                        /s/   Sheila K. Oberto               .
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                       1
